DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The applicant’s claims are directed to an odor controlling process on textiles and an odor control molecule derived from polyethyleneimine, stearic acid and chlorine containing solutions.
The closest prior art was found to be Delaney et al (US 20140349913).  Delaney teaches alkoxylated polyamines which includes polyethylene imines (par 73).  In paragraph 74, Delaney teaches these polymer may include amine ground (par 74).   In paragraph 122, Delaney discusses quaternary groups on the polymer and these quaternary groups having halogens attached as anions.  Noting that quaternary nitrogen differs from a nitrogen in an amine group.
Although Delaney teaches halogen groups in the polyethyleneimine type polymers, Delaney fails to teach or suggest attaching halogen atoms to amine groups on the polymer.  Nor does Delaney teach reactions of the stearic acid with the polyethyeleneimine in a chlorine containing solution.  Delaney further fails to teach or suggest substituting the halogenated quaternary nitrogen with an amine functional group.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1767